Title: To George Washington from the Commissioners for the District of Columbia, 12 August 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          sir,
          Washington, 12th August 1796
        
        Our affairs with Messrs Morris & Nicholson bearing something like an appearance of drawing to a crisis; we beg leave to enclose you our two last letters to those gentlemen, with their Answers—We hope and believe that things are now in a train to raise some money from that unfortunate Contract, and we think it not prudent to let the breaches of Contract respecting the buildings until after the next Instalment shall become due, which will be on the first of May next. We are &c.
        
          G. ScottW. ThorntonA. White
        
      